DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 21 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a bias impedance component operatively coupled between the bias circuit and the power amplifier stage, the bias impedance component including a transistor configured to receive a control signal and adjust an impedance value of the transistor in response to the control signal, the bias impedance component configured to apply the impedance value of the transistor to bias the power amplifier stage, the control signal being received separately from the bias circuit” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 9-14 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “receiving, at a bias impedance component, the bias voltage and a control signal, the bias impedance component including a transistor, the control signal being received separately from the bias circuit” structurally and 
Claims 15-19 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “…the power amplifier further includes an additional bias impedance component operatively coupled between the bias impedance component and the power amplifier stage, the additional bias impedance component configured to receive the control signal and adjust an impedance value of the additional bias impedance component in response to the control signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843